UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Commission File Number: 333-43664 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE 04-3284631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 230 Broadway E. Lynnfield, Massachusetts 01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is an accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] There were 7,191,296 shares outstanding of the issuer’s common stock, par value $.01 per share, as of November 7, 2011. Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 4. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2011 March 31, 2011 Assets Current Assets Cash and cash equivalents $ $ Deposit with clearing organization, restricted Accounts receivable Note receivable -(current) Loans receivable from registered representatives (current), net of allowance Prepaid income taxes Securities owned at fair value Investments Prepaid expenses Property and equipment, net Long Term Investments Loans receivable from registered representatives Note receivable Investments Non-qualified deferred compensation investment Cash surrender value life insurance policies Other Assets Deferred tax asset, net Capitalized software, net Other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Accrued expenses Commissions payable Notes payable Unearned revenues Securities sold, not yet purchased, at fair value 0 Long-Term Liabilities Non-qualified deferred compensation plan Total liabilities Stockholders' Equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,617,400 ssued and 6,613,515 outstanding at September 30, 2011; 6,618,259 issued and 6,614,374 outstanding at March 31, 2011 Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, 3,885 shares at cost ) ) Accumulated other comprehensive income Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Revenue: Commissions $ $ Advisory fees Other fee income Other revenue Total revenue Expenses: Commissions and advisory fees Compensation and benefits Regulatory, legal and professional services Brokerage, clearing and exchange fees Technology and communications Marketing and promotion Occupancy and equipment Other administrative Interest Total operating expenses Operating loss ) ) Provision (benefit) for income taxes ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in basic and diluted per share calculations See Notes to Condensed Consolidated Financial Statements INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS SIX MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Revenue: Commissions $ $ Advisory fees Other fee income Other revenue Total revenue Expenses: Commissions and advisory fees Compensation and benefits Regulatory, legal and professional services Brokerage, clearing and exchange fees Technology and communications Marketing and promotion Occupancy and equipment Other administrative Interest Total operating expenses Operating loss ) ) Provision (benefit) for income taxes ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in basic and diluted per share calculations See Notes to Condensed Consolidated Financial Statements INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Valuation allowance income taxes 0 Deferred taxes ) Stock-based compensation Transfer of beneficial interest to former Chairman 0 Unrealized loss in marketable securities 69 Non-qualified deferred compensation investment Market adjustment cash surrender value life insurance policy Charge to commission expense (forgivable loans) Allowance for bad debt expense 0 Change in operating assets and liabilities: Accounts receivable Prepaid expenses and other Loans receivable from registered representatives ) ) Income taxes ) Accounts payable ) Securities, net Accrued expenses ) Commissions payable ) ) Unearned revenues Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Cash surrender value life insurance policies ) ) Payments received on note receivable Purchase of investments ) ) Capital software expenditures ) 0 Net cash (used) in provided by investing activities ) Cash flows from financing activities: Payments on note payable ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ - $ See Notes to Condensed Consolidated Financial Statements. INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1–ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Incorporated in 1995 under Massachusetts law and redomesticated under Delaware law in November 2007, Investors Capital Holdings, Ltd. ("ICH") is a holding company whose wholly-owned subsidiaries assist a nationwide network of independent registered representatives ("representatives") in providing a diversified line of financial services to the public including securities brokerage, investment advice, asset management, financial planning and insurance. Our subsidiaries include the following: ● Investors Capital Corporation ("ICC") is duly registered under the Securities Exchange Act of 1934 (the “Exchange Act”), the Investment Advisers Act of 1940 and applicable state law to provide broker-dealer and investment advisory services nationwide.ICC’s national network of independent financial representatives is licensed to provide these services through ICC under the regulatory purview of the Securities and Exchange Commission (the “SEC”), the Financial Industry Regulatory Authority (“FINRA”) and state securities regulators.ICC executes and clears its public customer accounts on a fully disclosed basis through Pershing, LLC (“Pershing”).ICC, doing business as Investors Capital Advisors (“ICA”), also provides investment advisory services. ● ICC Insurance Agency, Inc. facilitates the sale of insurance and annuities by our representatives. ● Investors Capital Holdings Securities Corporation ("ICH Securities") holds cash, cash equivalents, interest income and dividend income for ICH. INTERIM FINANCIAL REPORTING: The accompanying interim unaudited condensed consolidated financial statements of Investors Capital Holdings, Ltd. and its subsidiaries (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim financial information and with the instructions to Quarterly Report on Form 10-Q. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. In the opinion of management, these financial statements contain all of the adjustments necessary for a fair presentation of the results of the interim periods presented. Operating results for the three and six month periods ended September 30, 2011 are not necessarily indicative of the results that may be expected for the year ending March 31, 2012. The balance sheet at March 31, 2011 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by US GAAP for complete financial statements. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K (the “Form 10-K”) for the fiscal year ended March 31, 2011 filed with the SEC. USE OF ESTIMATES AND ASSUMPTIONS: The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, if any, at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Those estimates deal with such matters as the valuation of securities and other assets, revenue recognition, legal reserves and allowance for doubtful accounts receivable and may involve a particularly high degree of judgment and complexity.Actual results could differ from those estimates. RECLASSIFICATIONS: Certain amounts in 2011 were reclassified to provide comparison with 2012 classifications.These reclassifications had no effect on previously reported results of operations. SIGNIFICANT ACCOUNTING POLICIES: Revenue recognition The Company’s revenue recognition policies are summarized below. Mutual Funds/Variable Annuities.Revenue from the sale of mutual funds and variable annuities is recognized as of the date the check and application is accepted by the investment company. Brokerage.The Company earns commissions through stock purchase and sale transactions, mutual fund purchases, government and corporate bonds transactions, fee-based managed accounts and ticket charges. The Company also earns revenue in the form of 12b-1 fees and interest on account balances. The earnings process is substantially complete at trade date in accordance with the rules of FINRA and the SEC. The Company receives credit for clearing charge adjustments that are netted against any clearing charges the Company may incur for the period. These adjustments are recognized as income in the period received unless otherwise noted by the clearing Company. Unrealized gains and losses are recorded at the time that the Company reconciles its trading positions with the market value. The unrealized gains or losses are adjusted to market until the position is settled or the trade is cancelled. Advisory Fees.Our managed accounts advisory fees are based on the amount of assets managed per agreement negotiated between our independent representatives and their clients.These revenues are recorded quarterly as and when billed based on the fair market value of assets managed during the quarter.Any portion remaining uncollected due to account adjustments after account rebalancing is charged against earnings at quarter end. Administration Fees.Administration fees charged to registered representatives for services rendered to the Company’s representatives respecting annual FINRA license renewals and Error and Omissions (“E&O”) insurance are recognized as revenue upon registration of the representative with FINRA and listing of the registered representative with the E&O insurance carrier. The funds received from the registered representative are initially recorded as unearned revenue. The amounts collected in excess of the E & O insurance premium and/or fees due FINRA, if any, are recognized as revenue.Fees collected to maintain books and records are deferred and recognized ratably throughout the year. Other Revenue.Revenue from marketing associated with product sales is recognized quarterly based on production levels.Marketing event revenues are recognized at the commencement of each event offset by its costs. Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist of cash and cash equivalents. At times, our cash and cash equivalents may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation ("FDIC") insurance limits for cash and cash equivalents not covered by the Depositors Insurance Fund of Massachusetts. Cash and cash equivalents held at our clearing broker-dealer is fully insured up to $500,000. Accounts Receivable – Allowance for Doubtful Accounts The Company’s policies for determining whether a receivable is considered uncollectible are as follows: Trade Receivables.As prescribed by the SEC, trade receivables usually settle within three days. If a trade error occurs, the Company pursues remedies to collect on the trade error. The Company does not record a receivable resulting from a trade error that is in litigation or whose outcome is otherwise not reasonably determinable. In such a case, the Company applies any proceeds from settlements or insurance against any trade losses incurred. Loans to representatives.Management performs periodic evaluations and provides an allowance for bad debt based on the assessment of specifically identified unsecured receivables and other factors, including the representative's payment history and production levels. Once it is determined that it is both probable that a loan has been impaired, typically due to the termination of the relationship, and the amount of loss can reasonably be estimated, the portion of the loan balance estimated to be uncollectible is so classified.See “Note 2, Loans to Registered Representatives”. Valuation of Securities and Other Assets Substantially all financial instruments are reflected in the consolidated financial statements at fair value or amounts that approximate fair value. These include cash; cash equivalents; securities purchased under agreements to resell; deposits with clearing organizations; securities owned; and securities sold but not yet purchased. Certain financial instruments are classified as trading, available for sale, and held to maturity. The realized gains and losses are recorded in the income statement in the period in which the transactions occurred. The related unrealized gains and losses are reflected in other comprehensive income depending on the underlying purpose of the instrument. The Company records its private equity holdings at cost as the Company does not exercise significant influence over these equity investments. The Company has an available for sale investment for which it reports as accumulated other comprehensive income on the balance sheet. The Company had an unrealized loss of $20,267 for the six months ended September 30, 2011 and accumulated other comprehensive income of $36,450 as of September 30, 2011.The Company had an unrealized gain of $26,884 for the fiscal year ended March 31, 2011 and accumulated other comprehensive income of $56,717 as of March 31, 2011. Where available, the Company uses prices from independent sources such as listed market prices, or broker or dealer price quotations. Fair values for certain derivative contracts are derived from pricing models that consider current market and contractual prices for the underlying financial instruments or commodities, as well as time value and yield curve or volatility factors underlying the positions. In addition, even where the value of a security is derived from an independent market price or broker or dealer quote, certain assumptions may be required to determine the fair value. For instance, the Company generally assumes that the size of positions in securities that the Company holds would not be large enough to affect the quoted price of the securities if the Company were to sell them, and that any such sale would happen in an orderly manner. However, the actual value realized upon disposition could be different from the current carrying value. Internal Use of Software The costs of internally developed software that qualify for capitalization are capitalized as fixed assets and subsequently amortized over the estimated useful life of the software, which is generally three years. The costs of internally developed software are included in fixed assets at the point at which the conceptual formulation, design and testing of possible software project alternatives are complete and management authorizes and commits to funding the project. The Company does not capitalize projects where it believes that the future economic benefits are less than probable. Income Taxes The Company uses the asset and liability method to account for income taxes, which requires recognition of deferred tax assets, subject to valuation allowances, and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income or loss in the period that includes the enactment date. The Company, in preparing itsincome tax provision, bases the calculation on its annual projection of income or loss from operations. The annual projection is reconciled on aquarterly basis to changes in estimates, and at year end the calculation is based on the reported results of operations. Certain expenses are not deductible for tax purposes, creatingpermanent differences that increase or decrease the income tax provision and effective income tax rate. The Company has adjusted its income tax provision calculation for permanent differences which resulted in an increase to the current tax provision and its corresponding impact on the effective tax rate. The total amount of the permanent differences was approximately $1.39 million which consisted of non-deductible regulatory assessments, non-deductible costsassociated with our registration statement filing and non-deductible executive compensation. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has recorded a valuation allowance against the deferred tax assets in the current period. Management believesit is more likely than not that the remaining deferred tax assets will be realized. The Company reserves for potential payments of tax to various tax authorities related to uncertain tax positions and other issues. Reserves related to uncertain tax positions are based on a determination of whether and how much of a tax benefit taken in our tax filings or positions is more likely than not to be realized, assuming that the matter in question will be raised by the tax authorities. Potential interest and penalties associated with such uncertain tax positions are recorded as a component of income tax expense. We believe appropriate provisions for outstanding issues have been made. Recent Accounting Pronouncements Fair Value Measurement.In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820).This updated accounting guidance establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance withUSGAAP and International Financial Reporting Standards (IFRS).This guidance includes amendments that clarify the intent about the application of existing fair value measurements and disclosures, while other amendments change a principle or requirement for fair value measurements or disclosures. This guidance is effective for interim and annual periods beginning after December 15, 2011.The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. Comprehensive Income. In June 2011, the FASB issued Accounting Standards Update (ASU) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. The new guidance eliminates the current option to report other comprehensive income and its components in the statement of stockholders’ equity. Instead, the new rule will require an entity to present net income and other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate but consecutive statements. While the new guidance changes the presentation of comprehensive income, there are no changes to the components that are recognized in net income or other comprehensive income under current accounting guidance. This new guidance is effective for interim and annual periods beginning after December15, 2011. The Company will adopt this new rule by fiscal year end March 31, 2012. While the adoption of this new guidance will change the presentation of comprehensive income, it will not have an impact on the Company’s results of operations or financial position. Subsequent Events The Company has evaluated subsequent events through the date the financial statements were available to be filed. There were no material subsequent events requiring adjustment, however see Note 12” Subsequent Events” for disclosure in these financial statements. NOTE 2–LOANS TO REGISTERED REPRESENTATIVES ICC has granted loans to certain registered representatives with the stipulation that the loans will be forgiven if the representatives remain licensed with the Company for an agreed upon period of time, generally one to five years, and/or meet specified performance goals.Upon forgiveness, the loans are charged to commission expense for financial reporting purposes. Loans charged to commission expense totaled $91,731 and $70,118 for the quarters ended September 30, 2011 and 2010, respectively. Some loans to registered representatives are not subject to a forgiveness contingency.These loans, as well as loans that have failed the forgiveness contingency, are subject to repayment to the Company by deduction of a portion of the representatives’ commission payouts throughout the commission cycle until the loans are repaid. Interest charged on these loans to representatives ranges from 3% to 11.25% annually.Included in loans receivablefrom registered representatives is a $417,000 loan receivable from a registered representative in connection with a regulatory matter settled with the Massachusetts Securities Division on October 27, 2010.This representative has agreed to reimburse the Company for certain amounts paid by the Company with respect to this regulatory matter. Loans receivable from registered representatives are as follows: September 30, March 31, Forgiveable $ $ Other loans Less: allowance ) ) Total loans $ $ NOTE 3–NOTE RECEIVABLE On October 24, 2005, the Company entered into an agreement (the “Transition Agreement”) with Dividend Growth Advisors, LLC (“DGA”).The Company agreed to terminate its Investment Advisory Agreement with Eastern Point Advisors Funds Trust (the “Trust”) effective October 18, 2005 and to permit the appointment by the Trust of DGA to succeed the Company as the Trust’s investment advisor. Under the terms of the Transition Agreement and an associated promissory note (the “Note”), the receivable owed by the Funds to the Company was assigned to DGA and DGA agreed to pay the Company an amount equal to the total of all fees that the Company had waived or remitted to a fund in the Trust through October 18, 2005. The Note provided for a principal amount of $747,617, quarterly payments of interest accruing thereon at 5.5% and full repayment on October 31, 2010.The Note was modified, effective March 3, 2010 to extend maturity by four years to October 31, 2014 and require annual principal payments of $100,000.Total amount outstanding as of September 30, 2011 and March 31, 2011 was $502,071 and $603,169, respectively.Prepayments are permitted without penalty. The interest accrued on this note was $7,071 and $8,169, respectively, at September 30, 2011 and March 31, 2011. NOTE 4 – FAIR VALUE MEASUREMENTS The Company’s assessment of the significance of a particular input to the fair value measurement of an asset or liability in its entirety requires judgment and considers factors specific to the asset or liability.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market. Valuation techniques that are consistent with the market, income or cost approach are used to measure fair value. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into three broad levels: ● Level 1 - Inputs are unadjusted quoted prices in active markets for identical assets or liabilities the Company have the ability to access. ● Level 2 - Inputs are inputs (other than quoted prices included within Level 1) that are observable for the asset or liability, either directly or indirectly. ● Level 3 - Inputs include unobservable inputs for the asset or liability and rely on management's own assumptions about the assumptions that market participants would use in pricing the asset or liability. (The unobservable inputs should be developed based on the best information available in the circumstances and may include the Company’s own data.) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following table presents the Company's fair value hierarchy for those financial assets and liabilities measured at fair value as of September 30, 2011: Fair Value Measurements on Recurring Basis Total Fair Value of Asset or Liability Quotes Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Input (Level 2) Significant Unobservable Inputs (Level 3) Investments $ $ $
